Name: Commission Regulation (EEC) No 634/93 of 18 March 1993 amending Regulation (EEC) No 920/92 on a standing invitation to tender to determine levies and/or refunds on exports of white sugar
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 67/20 Official Journal of the European Communities 19 . 3. 93 COMMISSION REGULATION (EEC) No 634/93 of 18 March 1993 amending Regulation (EEC) No 920/92 on a standing invitation to tender to determine levies and/or refunds on exports of white sugar Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EEC) No 3814/92 (2), and in particular Article 13 (2), Article 18 (5) and Article 19 (4) and (7) thereof, Having regard to Council Regulation (EEC) No 608/72 of 23 March 1972 laying down rules to be applied in cases of considerable price rises on the world sugar market (3), and in particular Article 1 (1 ) thereof, Whereas Commission Regulation (EEC) No 920/92 (4), as last amended by Regulation (EEC) No 31 /93 provides in Article 4 (2) that a partial invitation will be issued on a weekly basis ; whereas by virtue of difficulties of an admi ­ nistrative nature, the partial invitation foreseen for Wednesday 7 April 1993 should however be cancelled ; whereas the urgency of this measure necessitates its entry into force immediately upon publication in the Official Journal of the European Communities ; Article 1 Article 4 (4) of Commission Regulation (EEC) No 920/92 is replaced by the following : '4. Notwithstanding paragraph 2, no partial invita ­ tion to tender will be issued on Wednesday, 7 April 1993.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 March 1993 . For the Commission Rene STEICHEN Member of the Commission 0 OJ No L 177, 1 . 7. 1981 , p. 4. (A OJ No L 387, 31 . 12. 1992, p. 7. (3) OJ No L 75, 28 . 3 . 1972, p . 5. O OJ No L 98 , 11 . 4. 1992, p . 11 . 0 OJ No L 5, 9 . 1 . 1993, p. 18 .